                     Case 2:18-cr-00343-JCZ Document 71 Filed 11/14/18 Page 1 of 6



                                           UNITED STATES DISTRICT COURT                                      NOV 1 4
                                                                                                                     2018
                                               Western District of Texas
                                                           DEL RIO DIVISION
                                                                                                  CLER'. COURT
                                                                                                 WESJrIC1
                                                                                                 BY     TO IEXAS     'F'

UNITED STATES OF AMERICA
                                                                                                                              TV CLERK
         V.                                                            Case Number: DR: 1 8-CR-00343-JC (1)
                                                                       USM Number: 00810-480
JOSE TORRES JR.

         Defendant
                                         AMENDED JUDGMENT IN A CRIMINAL CASE
                                       (For Offenses Committed On or After November 1, 1987)

         The defendant, JOSE TORRES, JR, was represented by Minerva Torres.

         On motion   of the United States, the Court has dismissed Count(s) Two.

       The defendant pled guilty to Count(s) One of the Indictment on April 26, 2018. Accordingly, the defendant is
adjudged guilty of such Count(s), involving the following offense(s)


Title and Section          Nature of Offense                                       Offense Ended                           Count(s)
8 U.S.C. § 1324            Conspiracy to Transport Illegal Aliens                  February 3, 2018                        One


       As pronounced on October11, 2018, the defendant is sentenced as provided in pages 2 through 6 of the
judgment. The sentence is imposed pursuant to the Sentencing Reform Act of 1984.

       It is further ordered that the defendant shall notify the United States Attorney for the district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by the
Judgment are fully paid. If ordered to pay restitution, the defendant shall notify the Court and United States Attorney of
any material change in the defendant's economic circumstances.

         Signed this the l4th day of November, 2018




                                                                                                      C-.            -

                                                                                               JkYC.         IN
                                                                                         U   ed states      istri   Judge




Arresting Agency: HSI - Del Rio
                     Case 2:18-cr-00343-JCZ Document 71 Filed 11/14/18 Page 2 of 6


                                                                                                            Judgment - Page 2
Defendant:   JOSE TORRES JR.
Case Number: DR:18-CR-00343-JCZ(1)

                                                      IMPRISONMENT

        The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a
term of 12 months and I day asto count I with credit for time served, pursuant to 18 U.S.C. § 3584(a).

        The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons at or
        before 2:00 PM when notified to report by the United States Marshal, but not earlier than January 4, 2019.

        The Court makes the following recommendation to the Bureau of Prisons:

        That the defendant serve this sentence at F. C. I., Bastrop, if possible.




                                                          RETURN

        I   have executed this judgment as follows:




       Defendant delivered on                                      to
At                                                                          with a certified copy of the Judgment.



                                                                                    United States Marshal

                                                                            By
                                                                                    Deputy Marshal
                   Case 2:18-cr-00343-JCZ Document 71 Filed 11/14/18 Page 3 of 6


                                                                                                             Judgment   Page 3
Defendant:   JOSE TORRES JR.
Case Number: DR:18-CR-00343-JCZ(1)

                                                  SUPERVISED RELEASE

        Upon release from imprisonment, the defendant shall be on supervised release for a term of three (3) years.

        While on supervised release, the defendant shall comply with the mandatory, standard, and if applicable, the
special conditions that have been adopted by the court, and shall comply with the following additional condition(s):



 X      The defendant shall not use or possess any controlled substances without a valid prescription. If a valid
        prescription exists, the defendant must disclose the prescription information to the probation officer and follow the
        instructions on the prescription.

 X      The defendant shall submit to substance abuse testing to determine if the defendant has used a prohibited
        substance. The defendant shall not attempt to obstruct or tamper with the testing methods. The defendant shall
        pay the costs of testing if financially able.

 X      The defendant shall participate in a mental health treatment program and follow the rules and regulations of that
        program if the probation officer finds it necessary. The probation officer, in consultation with the treatment
        provider, shall supervise participation in the program (provider, location, modality, duration, intensity, etc.). The
        defendant shall pay the costs of such treatment if financially able.

 X     The defendant shall take all mental health medications that are prescribed by the treating physician of the
       defendant's choice, as prescribed.

 X     The defendant shall provide the probation officer with access to any requested financial information and authorize
       the release of any financial information. The probation office may share financial information with the U.S.
       Attorney's Office.
                   Case 2:18-cr-00343-JCZ Document 71 Filed 11/14/18 Page 4 of 6


                                                                                                                        Judgment   - Page 4
Defendant:   JOSE TORRES JR.
Case Number: DR:18-CR-00343-JCZ(1)

                                                 CONDITIONS OF SUPERVISION

Mandatory Conditions

1)     The defendant shall not commit another federal, state, or local crime during the term of supervision.

2)     The defendant shall not unlawfully possess a controlled substance.

3)     The defendant shall refrain from any unlawful use of a controlled substance. The defendant shall submit to one drug test within
       15 days of release on probation or supervised release and at least two periodic drug test thereafter (as determined by the
       court) but the condition stated in this paragraph may be ameliorated or suspended by the court if the defendant's presentence
       report or other reliable sentencing information indicates low risk of future substance abuse by the defendant.

4)     The defendant shall cooperate in the collection of DNA as instructed by the probation officer, if the collection of such a sample
       is authorized pursuant to section 3 of the DNA Analysis Backlog Elimination Act of 2000 (42 U.S.C. 141 35a).
                                                                                                              §

5)     If applicable, the defendant shall comply with the requirements of the Sex Offender Registration and Notification Act (34
       U.S.C. § 20901, et seq) as instructed by the probation officer, the Bureau of Prisons, or any state sex offender registration in
       which the defendant resides, works, is a student, or was convicted of a qualifying offense.

6)     If convicted of a domestic violence crime as defined in 18 U.S.C. §3561(b), the defendant shall participate in an approved
       program for domestic violence.

7)     If the judgment imposes a fine or restitution, it is a condition of supervision that defendant pay in accordance with the Schedule
       of Payments sheet of the judgment.

8)     The defendant shall pay the assessment imposed in accordance with 18 U.S.C. § 3013.

9)     The defendant shall notify the court of any marital change in the defendant's economic circumstances that might affect the
       defendant's ability to pay restitution, fines or special assessments.

Standard Conditions
1)     The defendant shall report to the probation office in the federal judicial district where he or she is authorized to reside within 72
       hours of re'ease from imprisonment, unless the Court or probation officer instructs the defendant to report to a different
       probation office or within a different timeframe. The defendant shall not leave the judicial district without permission of the court
       or probation officer.

2)    After initially reporting to the probation office, the defendant will receive instructions from the court or the probation officer
      about how and when to report to the probation officer, and the defendant shall report to the probation officer as instructed. The
      defendant shall report to the probation officer in a manner and frequency directed by the court or probation officer.

3)    The defendant shall not knowingly leave the federal judicial district where he or she is authorized to reside without first getting
      permission from the court.

4)     The defendant shall answer truthfully the questions asked by the probation officer.

5)    The defendant shall live at a place approved by the probation officer. If the defendant plans to change where he or she lives or
      anything about his or her living arraignments (such as the people the defendant lives with), the defendant shall notify the
      probation officer at least 10 days before the change. If notifying the probation officer in advance is not possible due to
      unanticipated circumstances, the defendant shall notify the probation officer within 72 hours of becoming aware of a change or
      expected change.

6)    The defendant shall allow the probation officer to visit the defendant at any time at his or her home or elsewhere, and the
      defendant shall permit the probation officer to take any items prohibited by the conditions of the defendant's supervision that
      are observed in plain view.
                   Case 2:18-cr-00343-JCZ Document 71 Filed 11/14/18 Page 5 of 6


                                                                                                                       Judgment   - Page 5
Defendant:   JOSE TORRES JR.
Case Number: DR: I 8-CR-00343-JCZ(I)

7)     The defendant shall work full time (at least 30 hours per week) at a lawful type of employment, unless excused from doing so
       If the defendant does not have full time employment, he or she shall try to find full-time employment, unless excused from
       doing so. If the defendant plans to change where the defendant works or anything about his or her work (such as the position
       of job responsibilities), the defendant shall notify the probation officer at least 10 days before the change. If notifying the
       probation officer at least 10 day in advance is not possible due to unanticipated circumstances, the defendant shall notify the
       probation officer within 72 hours of becoming aware of a change or expected change.

8)     The defendant shall not communicate or interact with someone the defendant knows is engaged in criminal activity. If the
       defendant knows someone has been convicted of a felony, the defendant shall not knowingly communicate or interact with
       that person without first getting the permission of the Court.

9)     If the defendant is arrested or questioned by a law enforcement officer, the defendant shall notify the probation officer within
       72 hours.

10)   The defendant shall not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon
      (i.e., anything that was designed, or was modified, for the specific purpose of causing bodily injury or death to another person
      such as nunchakus ortasers).

11)   The defendant shall not act or make any agreement with a law enforcement agency to act as a confidential human source or
      informant without first getting the permission of the court.

12)   If the probation officer determines that the defendant poses a risk to another person (including an organization), the court may
      require the defendant to notify the person about the risk and the defendant shall comply with that instruction. The probation
      officer may contact the person and confirm that the defendant has notified the person about the risk.

13)   The defendant shall follow the instructions of the probation officer related to the conditions of supervision.

14)   If the judgment imposes other criminal monetary penalties, it is a condition of supervision that the defendant pay such
      penalties in accordance with the Schedule of Payments sheet of the judgment.

15)   If the judgment imposes a fine, special assessment, restitution, or other criminal monetary penalties, it is a condition of
      supervision that the defendant shall provide the probation officer access to any requested financial information.

16)   If the judgment imposes a fine, special assessment, restitution, or other criminal monetary penalties, it is a condition of
      supervision that the defendant shall not incur any new credit charges or open additional lines of credit without the approval of
      the court, unless the defendant is in compliance with the payment schedule.

17)   If the defendant is excluded, deported, or removed upon release on probation or supervised release, the term of supervision
      shall be a non-reporting term of probation or supervised release. The defendant shall not illegally reenter the United States. If
      the defendant is released from confinement or not deported, or lawfully re-enters the United States during the term of
      probation or supervised release, the defendant shall immediately report in person to the nearest U.S. Probation Office, or as
      ordered by the Court.
                               Case 2:18-cr-00343-JCZ Document 71 Filed 11/14/18 Page 6 of 6
AU 245        B (Rev. 06105'i(W.D.TX'i           - CMP
                                                                                                                                                                            Judgment        - Page 6
Defendant:   JOSE TORRES JR.
Case Number: DR: I 8-CR-00343-JCZ(1)

                                                           CRIMINAL MONETARY PENALTIES/SCHEDULE

         The defendant shall pay the following total criminal monetary penalties in accordance with the schedule of payments set forth.
Unless the Court has expressly order otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is due
during imprisonment. Criminal Monetary Penalties, except those payments made through Federal Bureau of Prisons' inmate Financial
Responsibility Program shall be paid through the Clerk, United States District Court, 111 E. Broadway, Suite 100 Del Rio, Texas 78840.
         The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.

                                     Assessment                                                                     Restitution                                   Domestic Trafficking
                                                                                                                                                                  Victims Fund
TOTAL                                $100.00                                  $00                                   $00                                           $00
                                                                                     Søecial Assessment

It is ordered that the defendant shall pay to the United States a special assessment of $100. The debt is incurred immediately.

                                                                                                 Fine

The fine is waived because of the defendant's inability to pay.




           If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified otherwise in the priority order or percentage
payment column above. However, pursuant to 18 U.S.C. § 3664(i), all non-federal victims must be paid before the United States is paid.

               If the fine is not paid, the court may sentence the defendant to any sentence which might have been originally imposed.        See 18 U.S.C. §3614.


           The defendant shall pay interest on any fine or restitution of more than $2,500.00, unless the fine or restitution is paid in full before the fifteenth day after the date of the
judgment, pursuant to 18 U.S.C. §3612(f). All payment options may be subject to penalties for delinquency and default, pursuant to 18 U.S.C. §3612(g).

              Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) fine principal, (5) community restitution, (6) fine interest,
(7) penalties, and (8) costs, including cost of prosecution and Court costs.

Findings   for the total amount of losses are required under chapters 109A, 110,    11OA, and 113A of   Title 18 for offenses committed on or after September 13, 1994, but before April 23, 1996.
